PER CURIAM.
By an original proceeding in prohibition in this court the petitioner sought a writ to preclude the civil court of record in Dade County from proceeding in an action for replevin of an automobile at the instance of a mortgagee, under a chattel mortgage which provided that upon a default the mortgagee could accelerate the balance due, take possession of the chattel and resell it at public or private sale, as an alternative to foreclosure.
After hearing argument and considering the briefs, the rule nisi in prohibition is discharged, and judgment is entered for the respondent. See Cary & Co. v. Hyer, 91 Fla. 322, 107 So. 684; Intertype Corporation v. Pulver, 101 Fla. 1176, 1180, 132 So. 830, 135 So. 793; Intertype Corporation v. Pulver, 5 Cir., 1933, 65 F.2d 419; Crandall, Florida Common Law Practice, § 362 (1940 Supp.)
PEARSON and CARROLL, CHAS., JJ., concur.
HORTON, C. J., dissents.